Citation Nr: 1131634	
Decision Date: 08/29/11    Archive Date: 09/07/11

DOCKET NO.  07-05 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for bilateral hearing loss, to include entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU), for the period from July 21, 2001, to August 21, 2008.  

2.  Entitlement to a rating in excess of 50 percent for bilateral hearing loss, to include entitlement to TDIU, from August 22, 2008.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty from February 1943 to March 1946.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, which granted service connection for bilateral hearing loss and assigned an initial 10 percent disability rating, effective July 21, 2001.  

Before the matter was certified to the Board, in a September 2008 rating decision, the RO increased the rating assigned for the appellant's bilateral hearing loss to 50 percent, effective August 22, 2008.  Although a higher rating was granted, the issue remains in appellate status, as the maximum rating has not been assigned from the award of service connection, nor has the appellant withdrawn his appeal.  See AB v. Brown, 6 Vet. App. 35 (1993) (holding that a decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).  Moreover, given the RO's actions, complete adjudication of the appellant's claim now requires analyses during discrete time periods, as set forth above on the cover page.

Additionally, the Board notes that although the issue of entitlement to a total rating based on individual unemployability (TDIU) was not included in the issues on appeal as certified by the RO, given the evidence of record and the appellant's contentions, the Board has included that issue on the cover page of this remand.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that a request for a total rating based on individual unemployability is part and parcel of a claim for increased compensation for the underlying service-connected disability).

In connection with his appeal, the appellant requested and was scheduled for a Board hearing at the RO, to be held in January 2009.  Although he was notified of the time and date of the hearing by mail, he failed to appear and neither furnished an explanation for his failure to appear nor requested a postponement or another hearing.  Pursuant to 38 C.F.R. § 20.702(d) (2010), when an appellant fails to appear for a scheduled hearing and has not requested a postponement, the case will then be processed as though the request for a hearing had been withdrawn.  Thus, the Board will proceed with consideration of the appeal based on the evidence of record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant claims that his service-connected bilateral hearing loss is more severe than the currently-assigned 50 percent rating reflects.  Indeed, he contends that he is unable to maintain employment as a result of his service-connected bilateral hearing loss.  In support of his contention, he has submitted a March 2009 letter from his private audiologist to the effect that the appellant's "hearing is significantly depressed that he is not physically suited to be employed."  

The record on appeal shows that the appellant was last examined for VA compensation purposes in October 2010.  In a March 2011 statement, however, the appellant reported that since he was last examined, his hearing acuity had decreased.  

In light of the appellant's contentions, and given the evidence of record, the Board finds that an additional VA medical examination is necessary to ensure that the appellant's service-connected bilateral hearing loss disability is appropriately evaluated.  38 C.F.R. § 3.159(c)(4) (2010); see also Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) (holding that when a claimant alleges that a disability is worse than when originally rated, and the available evidence is insufficient to adequately evaluate the current state of the condition, VA must provide a new examination).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The appellant should be afforded a VA medical examination for the purposes of determining the current severity of his service-connected bilateral hearing loss.  The claims folder must be provided to the examiner for review in connection with the examination.  The examination must include appropriate audiometric and speech discrimination testing of both ears.  After examining the appellant and the results of all diagnostic testing deemed necessary, the examiner should provide a discussion of the effect of the appellant's service-connected hearing loss disability on his occupational functioning and daily activities in the report.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  The examiner should also provide an opinion as to whether it is at least as likely as not that the appellant is unable to secure or maintain substantially gainful employment as a result of his service-connected bilateral hearing loss.

2.  After conducting any additional development deemed necessary, the RO should readjudicate the appellant's claim, including the issue of entitlement to a total rating based on individual unemployability.  If the benefit sought remains denied, the appellant and his representative should be furnished a supplemental statement of the case and given the appropriate opportunity to respond.

The case should then be returned to the Board for appropriate appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



